DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 04/09/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/21/20, 07/19/21, 07/30/21, 10/19/21, 04/06/22, and 06/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
A computer-implemented method for optimizing and automating a well-planning process using an integrated multi-dimensional geological model, the method comprising:
identifying an area of interest in a subterranean region of a geological area; 
obtaining, by the integrated multi-dimensional geological model, seismic data describing characteristics of an underground formation in the subterranean region of the geological area;
modeling, by the integrated multi-dimensional geological model, properties of reservoirs in the underground formation based on the characteristics described in the seismic data; 
in response to modeling properties of the reservoir, generating, by the integrated multi- dimensional geological model, a risk map configured to estimate a probability of contacting a particular area of the reservoir that has properties corresponding to at least one of the modeled properties; 
computing, by the integrated multi-dimensional geological model and based on the risk map, estimates of hydrocarbon reserves at the particular area of the reservoir; and 
based on the computed estimates of hydrocarbon reserves, generating, using the integrated multi-dimensional geological model, a well plan that includes position data for drilling a well bore to encounter the hydrocarbon reserves at the particular area of the reservoir.

The limitation of “identifying an area of interest in a subterranean region of a geological area” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.
The limitation of “modeling, by the integrated multi-dimensional geological model, properties of reservoirs in the underground formation based on the characteristics described in the seismic data” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

The limitation of “in response to modeling properties of the reservoir, generating, by the integrated multi- dimensional geological model, a risk map configured to estimate a probability of contacting a particular area of the reservoir that has properties corresponding to at least one of the modeled properties” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “generating” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of “computing, by the integrated multi-dimensional geological model and based on the risk map, estimates of hydrocarbon reserves at the particular area of the reservoir” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

The limitation of “based on the computed estimates of hydrocarbon reserves, generating, using the integrated multi-dimensional geological model, a well plan that includes position data for drilling a well bore to encounter the hydrocarbon reserves at the particular area of the reservoir” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “generating” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

Claim 1 recites additional element such as “obtaining seismic data”. However, this additional element is insignificant pre-solution activity (i.e. data gathering). This additional element does not integrate the judicial exception into a practical application.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtaining seismic data”, as discussed above, represents mere data gathering and is insignificant extra-solution activity. This element is well-understood, routine and conventional. See MPEP 2106(d)(II)-presenting offers and gathering statistics.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 8, similar analysis as claim 1 applied. Further, claim 8 have additional elements of processing devices and storage devices. However, these additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of processing devices and storage devices amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components can not provide an inventive concept.

With respect to claims 9-20, similar analysis as claims 1-7 applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication No. 2012/0281500 A1 issued to Hoekstra et al in view of UK Patent Application GB 2,325,523 A.

1. Hoekstra et al discloses a computer-implemented method for optimizing and automating a well-planning process using an integrated multi-dimensional geological model (See: par [0023] geological modeling to generate high-resolution geological models of reservoir structure and stratigraphy….allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in the future well planning…), the method comprising: 
identifying an area of interest in a subterranean region of a geological area (See: par [0061] the GUI 825 allows a user to select or otherwise enter information for use in tracking, formatting rendering, etc., a user may select a property (or attribute),a property versus time (e.g. change in property over a period of time), an area (e.g. cross section area); Fig. 8 #815 area of interest ); 
obtaining, by the integrated multi-dimensional geological model, seismic data describing characteristics of an underground formation in the subterranean region of the geological area (See: par [0018] seismic data and other information provided per the component 112 and 114 may be input to the simulation component 120; par [0025] seismic attributes help to condition conventional amplitude seismic data for improved structural interpretation tasks , such as determining the exact location of ….attribute analysis can be quite helpful to defining a trap in exploration or delineating and characterizing a reservoir at the appraisal and development phase); 
modeling, by the integrated multi-dimensional geological model, properties of reservoirs in the underground formation based on the characteristics described in the seismic data (See: par [0061] the GUI 825 allows a user to select or otherwise enter information for use in tracking, formatting rendering, etc, a user may select a property (or attribute),a property versus time (e.g. change in property over a period of time, an area (e.g. cross section area); par [0064] The method 870 of Fig. 8 provides for rendering data, …a  render block 878 provides for rendering information (e.g. formatted information based on multidimensional data) according to the adjusted display parameter); 
in response to modeling properties of the reservoir, generating, by the integrated multi- dimensional geological model (See: par [0027] performing graphical operations, graphics operations may include manipulation of multidimensional data, analysis of multidimensional data) , contacting a particular area of the reservoir that has properties corresponding to at least one of the modeled properties (See: par [0023] the management components 110 may include features for geology and geological modeling to generate high-resolution geological models of reservoir structure and stratigraphy (e.g. classification and estimation, facies modeling, well correlation, surface imaging .....),….particularly features may allow for performance of rapid 2D and 3D seismic interpretation, optionally for integration with geological and engineering tools (e.g., classification and estimation, well path design, seismic interpretation, seismic attribute analysis, seismic sampling, seismic volume rendering, geobody extraction, domain conversion, etc)…..allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in future well planning….); 
computing, by the integrated multi-dimensional geological model, estimates of hydrocarbon reserves at the particular area of the reservoir (See: par [0023] the management components 110 may include features for geology and geological modeling to generate high-resolution geological models of reservoir structure and stratigraphy (e.g. classification and estimation, facies modeling, well correlation, surface imaging .....),….particularly features may allow for performance of rapid 2D and 3D seismic interpretation, optionally for integration with geological and engineering tools (e.g., classification and estimation, well path design, seismic interpretation, seismic attribute analysis, seismic sampling, seismic volume rendering, geobody extraction, domain conversion, etc)…..allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in future well planning….); and 
based on the computed estimates of hydrocarbon reserves, generating, using the integrated multi-dimensional geological model, a well plan that includes position data for drilling a well bore to encounter the hydrocarbon reserves at the particular area of the reservoir (See: par [0023] the management components may include feature for geology and geological modeling to generate high resolution geological models of reservoir structure……as to reservoir streamline simulation, for a generated model, on or more features may allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in the future well planning (e.g., uncertainty analysis and optimization workflow, well path design, advanced gridding and upscaling, history match analysis, etc.), the management component may include features for drilling workflows including well path design, drilling visualization, and real-time model updates).  
Hoekstra et al does not disclose a risk map configured to estimate a probability. Thore et al discloses a risk map configured to estimate a probability (See: pg. 9 line 24 through pg. 10 line 8).
It would have been obvious before the effective filing date to combine maps of the risks in positioning a well as taught by Thore et al to multidimensional coordinate system of Hoekstra et al would be to obtain a depth model or a series of depth maps which are coherent with the depth at the position of the well (Hoekstra et al, pg. 2 lines 8-10).

2. Hoekstra et al discloses the method of claim 1, comprising: controlling, based on the well plan and using the integrated multi-dimensional geological model, a direction of a drilling mechanism that is operable to drill the subterranean region along a trajectory toward the position of a first well bore in the subterranean region to encounter the hydrocarbon reserves at the particular area of the reservoir (See: par [0018] the management components may allow for direct or indirect management of sensing, drilling, injecting, extracting, etc with respect to the geologic environment; par [0023] reservoir engineering, for a generated model, one or more features may allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in future well planning….the management components may include features for drilling workflows including well path design, drilling visualization, and real-time model updates).  

3. Hoekstra et al discloses the method of claim 2, comprising: determining, by the integrated multi-dimensional geological model, a trajectory for drilling the well bore to encounter the hydrocarbon reserves at the particular area of the reservoir after drilling towards a respective position of at least one other well bore in the subterranean region (See: par [0061] the GUI 825 allows a user to select or otherwise enter information for use in tracking, formatting rendering, etc, a user may select a property (or attribute),a property versus time (e.g. change in property over a period of time, an area (e.g. cross section area); par [0064] The method 870 of Fig. 8 provides for rendering data, …a  render block 878 provides for rendering information (e.g. formatted information based on multidimensional data) according to the adjusted display parameter).  

4. Hoekstra et al discloses the method of claim 3, wherein determining the trajectory for drilling the well bore comprises: determining the trajectory based on the position data included in the well plan and the computed estimates of hydrocarbon reserves at the particular area of the reservoir (See: par [0018] the management components may allow for direct or indirect management of sensing, drilling, injecting, extracting, etc with respect to the geologic environment; par [0023] reservoir engineering, for a generated model, one or more features may allow for simulation workflow to perform streamline simulation, reduce uncertainty and assist in future well planning….the management components may include features for drilling workflows including well path design, drilling visualization, and real-time model updates).  

5. Hoekstra et al discloses the method of claim 4, wherein identifying the area of interest comprises: identifying the area of interest based on location estimates of one or more wells in the subterranean region (See: par [0047] where a property limited or range is selected for tracking (.e.g. permeability from x1 to x2) a tracking module may perform an analysis to identify a relatively contiguous 3D network within data and allow for rendering of the network to display; par [0061] the GUI 825 allows a user to select or otherwise enter information for use in tracking, formatting rendering, etc, a user may select a property (or attribute),a property versus time (e.g. change in property over a period of time, an area (e.g. cross section area); par [0064] The method 870 of Fig. 8 provides for rendering data, …a  render block 878 provides for rendering information (e.g. formatted information based on multidimensional data) according to the adjusted display parameter).
  
6. Hoekstra et al discloses the method of claim 1, wherein the integrated multi-dimensional geological model includes a multi-dimensional model and generating the map comprises: generating, based on the multi-dimensional risk model, at least one of: a porosity risk map, a facies risk map, a petrophysical risk map, and a seismic risk map (See: par [0023] the management components may include …to generate high-resolution geological models for reservoir structure and stratigraphy (.e.g. ….petrophysical modeling, etc.); par [0072] a user may input a range of porosities that causes a feature to be displayed).  
Hoekstra et al does not disclose generating the risk map. Thore et al discloses generating the risk map (See: pg. 5 lines 2-32).
It would have been obvious before the effective filing date to combine maps of the risks in positioning a well as taught by Thore et al to multidimensional coordinate system of Hoekstra et al would be to obtain a depth model or a series of depth maps which are coherent with the depth at the position of the well (Hoekstra et al, pg. 2 lines 8-10).

7. Hoekstra et al discloses the method of claim 1, wherein: the area of interest in the subterranean region corresponds to a target reservoir; and modeling properties of reservoirs in the underground formation comprises generating geological maps and cross sections for the target reservoir based on input data describing location parameters relating to the target reservoir (See: par [0047] where a property limited or range is selected for tracking (e.g. permeability from x1 to x2) a tracking module may perform an analysis to identify a relatively contiguous 3D network within data and allow for rendering of the network to display; par [0061] the GUI 825 allows a user to select or otherwise enter information for use in tracking, formatting rendering, etc, a user may select a property (or attribute),a property versus time (e.g. change in property over a period of time, an area (e.g. cross section area); par [0064] The method 870 of Fig. 8 provides for rendering data, …a  render block 878 provides for rendering information (e.g. formatted information based on multidimensional data) according to the adjusted display parameter).

As per Claims 8-20: The instant claims recite substantially same limitation as the above rejected claims 1-7, and therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/30/2022